Citation Nr: 0525505	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  01-03 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a lung disorder. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty in the military from April 
1980 to October 1982.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

In May 2004, the Board remanded the claim to the RO for 
further development.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's claim has been 
obtained.

2.  In July 1988, the RO denied the veteran's claim of 
service connection for a lung disorder, and she did not 
appeal that decision - despite being notified of it and 
apprised of her procedural and appellate rights.

3.  The additional evidence submitted since that decision is 
not so significant that it must be considered to fairly 
decide the merits of this claim.


CONCLUSIONS OF LAW

1.  The RO's July 1988 decision is final and binding on the 
veteran based on the evidence then of record.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).

2.  New and material evidence has not been submitted since 
that decision to warrant reopening the claim.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But according 
to VA's General Counsel (GC), the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words."  See VAOPGCPREC 7-2004 (July 16, 2004); see 
also VAOPGCPREC 1-2004 (Feb. 24, 2004).

The RO sent the veteran a letter in May 1999 explaining the 
requirements for new and material evidence to reopen her 
previously denied claim.  And even more recently, after the 
Board remanded her case in May 2004 to ensure compliance with 
the VCAA, the RO's Appeals Management Center (AMC) sent her 
another letter in May 2004 specifically pertaining to this 
law.  This obviously was after the initial August 1999 rating 
decision at issue.  

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
In the case at hand, the RO initially denied the claims at 
issue in August 1999, before the VCAA even existed.  And in 
Pelegrini II, the U.S. Court of Appeals for Veterans Claims 
(Court) clarified that where, as here, the VCAA notice was 
not sent until after the initial adjudicatory decision at 
issue (here, because the VCAA did not exist when the RO 
initially considered the claims), VA does not have to vitiate 
that initial decision and start the whole adjudicatory 
process anew as if that decision was never made.  Rather, VA 
need only ensure the veteran receives or since has received 
content-complying VCAA notice such that she is not 
prejudiced.  Id. at 120.  And, as mentioned, this already has 
occurred in this particular instance as a result of the 
Board's May 2004 remand and the resulting May 2004 AMC VCAA 
letter.  See, too, Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (holding that section 5103(a) notice provided after the 
initial RO decision can "essentially cure the error in the 
timing of notice" so as to "afford a claimant a meaningful 
opportunity to participate effectively in the processing of ... 
claim by VA") (citing Pelegrini, 18 Vet. App. at 122-24).

Consequently, since the veteran already has received the 
requisite VCAA content-complying notice in May 2004, any 
defect with respect to the timing of it was mere harmless 
error.  That is to say, "the record has been fully 
developed," particularly since the Board's May 2004 remand, 
and "it is difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence she should submit to substantiate her claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of her claim.  She 
was specifically informed in the several letters mentioned of 
what she should do in support of her petition to reopen her 
claim, where to send the evidence, and what she should do if 
she had questions or needed assistance.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see, too, Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (April 2005) (Requesting 
additional evidence supportive of the claim rather than 
evidence that pertains does not have the natural effect of 
producing prejudice.  The burden is on the claimant in such a 
situation to show that prejudice actually exists).  Indeed, 
the May 2004 VCAA letter specifically informed the veteran to 
submit all evidence she had regarding her claim.  

The veteran has not been provided a VA examination to 
determine whether her lung disorder is related to service.  
But this is because 38 C.F.R. § 3.159(c)(4)(iii) provides 
that 38 C.F.R. § 3.159(c)(4) "applies to a claim to reopen a 
finally adjudicated claim only if new and material evidence 
is presented or secured."  So, here, in the absence of new 
and material evidence to reopen the claim, the veteran is not 
entitled to a medical nexus examination.

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice is not 
required.

II.  Background, Governing Laws, Regulations and Legal 
Analysis

In July 1988, the RO denied the veteran's claim of service 
connection for a lung condition since she had experienced 
only acute and transitory symptoms in service from an upper 
respiratory tract infection, and there was no residual 
disability found during her latest VA general medical 
examination in March 1988.  During that examination, she had 
stated that she may have pleurisy and she also said that she 
had experienced bronchitis in the past.  The examining VA 
physician, however, determined there was no evidence of 
pleurisy at the time of that medical evaluation.  So there 
was no diagnosis relative to a lung condition.

The veteran did not appeal the RO's July 1988 decision, 
despite being notified of it in August 1988 and apprised of 
her procedural and appellate rights.

So the RO's July 1988 decision is final and binding on the 
veteran based on the evidence then of record, and to reopen 
her claim, she must present evidence that is both new and 
material.  See 38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1100-06 (2004); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  



And although, as required, in the August 1999 decision at 
issue, the RO determined whether new and material evidence 
had been received to reopen this previously denied claim, so, 
too, must the Board make this threshold preliminary 
determination because this affects the Board's jurisdiction 
to reach the underlying claim and adjudicate the merits of it 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  See also Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001).

Furthermore, if the Board finds that no such evidence has 
been submitted, the analysis must end, and what the RO may 
have determined in this regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id., at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  However, when determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Court has held that materiality contemplates evidence 
that "tend[s] to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim."  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996).

In adjudicating claims based on new and material evidence:  
first, VA must determine whether new and material evidence 
has been submitted according to the requirements of 38 C.F.R. 
§ 3.156(a); and second, if new and material evidence has been 
submitted, pursuant to 38 U.S.C.A. § 5107(a), VA may proceed 
to evaluate the merits of the claim after ensuring the duty 
to assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc) and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).

The veteran filed her petition to reopen the claim in April 
1999.  There since have been revisions to the definition of 
what constitutes new and material evidence under § 3.156(a), 
but these changes only apply to petitions to reopen filed on 
or after August 29, 2001.  Thus, since the veteran filed her 
petition prior to that date, the former version of § 3.156(a) 
must be applied.



According to the former version of § 3.156(a), new and 
material evidence means evidence not previously submitted to 
agency decisionmakers that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The veteran and her representative contend the veteran's lung 
disorder began in service.  But their contention 
notwithstanding, the additional evidence received since the 
RO's July 1988 decision does not contain any objective 
clinical indication (by competent medical opinion) that her 
lung disorder was either incurred in or aggravated by her 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

As support for her petition to reopen this claim, the veteran 
submitted her medical treatment records from 1987 to 2001.  
In December 1988, she reported experiencing chest congestion 
and a respiratory infection of one and a half to two weeks 
duration.  The report of a chest X-ray in March 1998 noted a 
clinical history of chronic obstructive pulmonary disease 
(COPD).  The X-ray, itself, was normal.  Subsequent progress 
notes indicated treatment for COPD and that smoking cessation 
was recommended.  This evidence is new, however, it is not 
material since it does not etiologically link the veteran's 
current lung disorder - her COPD included, to her period of 
service in the military that ended many years ago, in 1982.  
See, e.g., Hickson v. West, 11 Vet. App. 374, 378 (1998).  
The only mention of such a relationship is from the veteran, 
personally, and her representative on her behalf.

Bare in mind, however, the various statements to this effect 
from the veteran and her representative are not new because 
they merely reiterate allegations previously made, i.e., that 
her current lung disorder originated in service.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  But the RO already 
considered these very same allegations prior to denying her 
claim in July 1988.

And even if, per chance, their allegations were new (which, 
again, they are not), they still would not be material 
because, as lay persons, they do not have the necessary 
medical training or expertise to give a competent opinion on 
medical causation.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Pollard v. Brown, 6 Vet. App. 11, 12 (1993)

Since none of the evidence submitted or otherwise obtained 
since the RO's July 1988 decision is both new and material or 
otherwise so significant that it must be considered to fairly 
decide the merits of the claim, the petition to reopen 
the claim for service connection for a lung disorder must be 
denied.  See Spalding v. Brown, 10 Vet. App. 6, 11 (1996); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Also, as the veteran has not fulfilled her threshold burden 
of submitting new and material evidence to reopen this 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

The petition to reopen the claim for service connection for a 
lung disorder is denied.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


